Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 16 November 2020 with respect to the 101 rejection have been fully considered but they are not persuasive.  the limitations on page 19 of the Remarks integrate the judicial exception into a practical application. The PTAB previous affirmed the Examiner’s conclusion that the majority of these limitations were generic computing components (see page 12 of the PTAB decision dated 1/24/2020 “The Examiner determined, and we agree, that the only elements recited in claim 13, beyond the abstract idea, are the clamed “one or more computers”; “user device”; “communications link”; “computerized exchanges” and indication and user databases — elements that, as the Examiner observes (Final Act. 5), are described in the Specification at a high level of generality, i.e., as generic computer components (see, e.g., Spec. [0052]). We find no indication in the Specification, nor does Appellant direct us to any indication, that the operations recited in claim 13 invoke any assertedly inventive programming, require any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions.” emphasize added). Notably the claims have been amended, so the only portions of the limitations not already found to be generic computer components that do not integrate the abstract to a practical application or add significantly more by the PTAB (see also pages 14-18 .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-15, 17, 18, 37-39, 41, and 42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Prong One of Step 2A: The claim(s) recite(s) pool, for the specified user, indications amount the plurality of indication submitted to the at least two computerized exchanges by: querying the user database, identifying the one or more specific commodities, retrieving one or in accordance with the transaction parameters defined in the at least one user file associated with the specified user, transmit the single display window, and automatically and continuously refresh and update the single display window. The claims recites a mental process because nothing in claim 13 precludes the steps from being performed by a human, mentally or with pen and paper, see PTAB decision pages 9-11. The claims also recite a certain method of organizing human activity such as a fundamental economic practice, that of creating a contractual relationship of trading commodities or securities. 	Prong Two of Step 2A: This judicial exception is not integrated into a practical application because the additional elements beyond the abstract idea are not indicative of integration into a practical application. The additional elements of “one or more computers,” “user device,” “communications link,” “computerized exchanges,” and indication database [storing indications…] wherein each indication comprises a type of commodity involved, an amount of the commodity available, and a price of the commodity, and user databases [storing user data…] wherein each user file comprises a plurality of transaction parameters corresponding to one or more indication associated with the user file, the transaction parameters governing the presentation and acceptance of indications associated therewith, are described in the Specification at a high level of generality (as generic computer components, see [0052]), see also PTAB decision pages 12-13. Additionally, the additional description of the data stored in the databases does not provide a practical application because the type of data does not 
Dependent claims 14, 15, 17, 18, 38, 39, 41, and 42 do not remedy the deficiencies of the independent claims and are rejected accordingly. The dependent claims further refine the abstract idea of the independent claims by allowing/permitting/restricting the commodity displayed and contain insignificant extra solution activity including additional transaction parameters allowing a user to be visible or hidden based on user preferences and does not add significantly more than the abstract idea of the claims. In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea (see Content Extraction and Transmission LLC  v. Wells Fargo (Fed. Cir. 2014)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brumfield US 7,389,258 "System and Method for Trading and Displaying Market Information in an Electronic Trading Environment" and Waelbroeck US 7,778,919 "Method for Managing Distributed Trading Data".
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P SHARVIN whose telephone number is (571)272-9863.  The examiner can normally be reached on M-F 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P. SHARVIN/
Examiner
Art Unit 3692